Appeal from an award of death benefits under the Workmen’s Compensation Law. Decedent was employed as a fire guard. He died as the result of a cardiac attack after responding to a fire call. There is credible and strong proof that decedent underwent unusual exertion and excitement, sufficient to bring on the fatal attack. Under all the circumstances disclosed the Board could draw the inference that decedent died as the result of an accidental injury. Award affirmed, with costs to the State Industrial Board. All concur. [See post, p. 1072.]